Citation Nr: 0006171	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-27 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.  This case was remanded by the Board of 
Veterans' Appeals (Board) in March 1997 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, for additional development.  The case was returned to 
the Board in January 2000.

In the written argument submitted in January 2000, the 
veteran's representative claimed that the veteran is entitled 
to service connection for skin disability.  This claim has 
not been adjudicated by the RO.  Therefore, it is referred to 
the RO for appropriate action.

The issue of entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure is addressed in the 
remand at the end of this action.


FINDING OF FACT

The claims for service connection for post-traumatic stress 
disorder (PTSD) and for multiple sclerosis (MS) are not 
plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD or MS.  38 U.S.C.A. 
§ 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  

Service incurrence of MS may be presumed if it is manifested 
to a compensable degree within a 7 years of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may be granted for any disease diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Evidence

Service medical records show that the veteran complained in 
June 1970 of headaches, backaches, and light-headedness.  On 
his discharge medical history report in October 1971, the 
veteran noted paralysis; he noted that he was in excellent 
health except for skin disease of the right hand.  Physical 
examination in October 1971 was normal.

Medical records dated from April 1975 to March 1989, 
apparently from J. Richard Hurt, M.D., reveal treatment for a 
punctured left index finger, a dog bite on the right leg, a 
dull pain in the right lower quadrant, and toe problems.

VA outpatient records dated from August 1991 to May 1993 
reveal that it was noted in September 1991 that the veteran 
might have some residuals of PTSD but that his problems were 
most likely related to alcohol abuse.  The veteran complained 
in December 1991 of right arm and hand numbness since April 
1990.  An adjustment disorder with depression was diagnosed 
in December 1991 and a bipolar disorder was diagnosed in 
April 1992.  The assessment in September 1992 was bipolar 
disorder, rule out PTSD.  The veteran complained in October 
1992 of a two and a half year history of numbness and 
tingling; the assessment was progressive upper motor neuron 
disease, rule out MS.  A December 1992 MRI was interpreted as 
containing evidence very suspicious for MS.  The veteran 
indicated in January 1993 that he initially noticed fatigue 
in the summer and during hot weather in his 20's; the 
impression in January 1993 was evidence of slowly progressive 
MS.

On a VA fee basis psychological examination by Central Ohio 
Psychological Associates in April 1993, it was noted that the 
number and variety of symptoms and problems endorsed by the 
veteran did not lead to a clear and obvious diagnostic 
decision.

On a fee basis psychiatric examination at Knox Community 
Hospital in April 1993, the diagnoses were bipolar affective 
disorder, depressed type; PTSD, by history; and MS.  

On a fee basis general examination at Knox Community Hospital 
in April 1993, the impression was MS with incoordination of 
fine motor control of the hands, bilaterally, with abnormal 
gait, short term memory deficit, and increased fatigue.

The veteran was hospitalized at a VA hospital in June 1993 
with a two year history of urinary problems; it was noted 
that the veteran's medical history was positive for MS and 
PTSD.  The discharge diagnoses were neurogenic bladder 
secondary to MS; benign prostatic hypertrophy; and bipolar 
disorder.  VA outpatient physical therapy records for August 
1993 contain the diagnoses of MS, in remission at present; 
rule out bipolar disorder; and PTSD.

The impression on September 1993 examination at Grant Medical 
Center was of physical evidence of MS, including fatigue and 
sensory deficit in the upper extremities.

According to October 1993 statements in support of the 
veteran's claim from his mother, wife, sister, and friend, 
the veteran was in good health when he went to Vietnam but 
became easily fatigued soon after his return from service, 
with gait problems, extremity weakness, and personality 
changes.

The veteran testified at a personal hearing at the RO in 
October 1994 that he was first treated by his family doctor 
in 1976 for symptoms of MS; that he had had problems with 
numbness, fatigue, and leg cramps since the early 1970's; and 
that he had had visual problems beginning in 1976 and 
problems with coordination beginning in 1977.  He also 
testified that his service stressors included having to pull 
a gun on another soldier who was high on drugs and had come 
to his tent with a machete; seeing dead bodies, some with 
missing parts; and seeing a Vietnamese youth shot by a 
Vietnamese policeman.

Also on file are a transcript of the veteran's November 1994 
personal hearing before the Social Security Administration 
(SSA) and a June 1995 decision of the SSA awarding disability 
benefits effective January 13, 1993, due to MS and a bipolar 
disorder.

VA outpatient records dated from November 1994 to April 1997 
contain diagnoses of MS and bipolar disorder.

The veteran has also submitted medical literature concerning 
skin and neurological complications of diabetes. 




Analysis

The veteran contends that he has PTSD due to service trauma.  
However, there are few diagnoses of PTSD on file and no 
medical opinion linking PTSD to inservice stressor.  Although 
it was noted in September 1991 that the veteran might have 
some residuals of PTSD, it was concluded that his problems 
were most likely related to alcohol abuse.  The assessment in 
September 1992 was bipolar disorder, rule out PTSD.  PTSD was 
diagnosed by history only on VA fee basis psychiatric 
examination in April 1993.  Finally, although VA outpatient 
physical therapy records for August 1993 include the 
diagnoses of rule out bipolar disorder and of PTSD, there is 
no indication in the August 1993 records that the PTSD is 
etiologically related to service.  

The record contains no medical evidence of a nexus between 
service and the diagnosed PTSD.  The evidence linking the 
claimed PTSD to service is limited to the veteran's own 
statements.  As a lay person, the veteran is not qualified to 
render or an opinion concerning medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that this claim is not 
well grounded.

The evidence reflects that MS was initially diagnosed more 
than 20 years following the veteran's discharge from service.  
There is no medical evidence of record suggesting any symptom 
manifested by the veteran in service or within 7 years of his 
discharge from service was a manifestation of the 
subsequently diagnosed MS, nor is there any medical evidence 
of record suggesting that the MS is etiologically related to 
service.  The Board specifically notes that the medical 
literature submitted by the veteran relates to complications 
of diabetes and provides no information suggesting that the 
veteran manifested MS within 7 years of his discharge from 
service or that his MS is etiologically related to service. 

In essence, the evidence supportive of the veteran's claim is 
limited to the statements of the veteran, his family members 
and a friend of the veteran.  As lay persons, they are not 
competent to provide opinions requiring medical expertise.  
Id. Therefore, the Board must also conclude that the claim 
for service connection for MS is not well grounded   

With respect to the representative's contention in January 
2000 that this case should be remanded to the RO to attempt 
to obtain additional relevant evidence, the Board notes that 
no response was received from the veteran when he was asked 
in a letter from VA dated in April 1997 to specify any 
additional evidence relevant to either of his claims that 
should be obtained by VA.  Moreover, in view of the Board's 
determination that the veteran's claims are not well 
grounded, VA has no duty to assist the veteran in the 
development of facts pertinent to these claims.


ORDER

Service connection for PTSD is denied.

Service connection for MS is denied.


REMAND

The veteran was denied entitlement to service connection for 
peripheral neuropathy due to Agent Orange exposure by rating 
decision of January 1997.  In response to a notice of 
disagreement with this decision, the veteran was provided a 
statement of the case in March 1998.  With the statement of 
the case, he was provided a cover letter in which he was 
informed of the requirement that he submit a substantive 
appeal on the issue within 60 days in order to perfect his 
appeal.  

The Board is considering whether the appeal for service 
connection for peripheral neuropathy due to Agent Orange 
exposure should be dismissed because the veteran has not 
submitted a timely substantive appeal.  However, to ensure 
that the veteran is afforded due process of law, the Board 
will defer its determination on this matter and REMAND the 
case to the RO for the following action:

The veteran and his representative 
should be provided a statement of 
the case on the issue of whether the 
veteran has submitted a timely 
substantive appeal with respect to 
the denial of service connection for 
peripheral neuropathy due to Agent 
Orange exposure.  Then, they should 
be afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

